Citation Nr: 1048421	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-25 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to a disability rating in excess of 10 percent from 
January 1, 1007, and in excess of 20 percent from November 7, 
2007, for degenerative disc disease, lumbosacral spine status 
post L5-S1 discectomy (lumbosacral spine disability), to include 
the propriety of the reduction from a 40 percent to 10 percent, 
effective January 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active service from January 2000 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, that reduced the disability rating for the 
Veteran's service-connected lumbosacral spine disability from 40 
percent to 10 percent, effective January 1, 2007.

In March 2009, the RO increased the disability rating of the 
Veteran's lumbosacral spine disability to 20 percent, effective 
November 7, 2007.  

In his July 2007 Appeal To Board Of Veterans' Appeals (VA Form 
9), the Veteran requested an opportunity to testify at a hearing 
before a Veterans Law Judge at the RO.  The hearing was scheduled 
for August 2009.  The Veteran failed to report for the hearing 
and, since that time, has not requested to testify at another 
hearing before the Board.  The Board, therefore, finds that the 
Veteran has withdrawn his request to testify before the Board.  
38 C.F.R. § 20.704.
 
The Board notes that a claim stemming from a rating reduction 
action is a claim for restoration of the prior rating and, 
typically, does not also contemplate a claim for an increased 
rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  
However, in this case, the RO in the October 2006 rating 
decision, indicated that it was issuing its decision in response 
to an October 2005 request for an increased rating as to the 
Veteran's  service-connected disabilities.  As such, the Board 
finds that the rating decision also constituted a denial of a 
claim for an increased rating.  Accordingly, the Veteran's appeal 
has brought before the Board both the propriety of the rating 
reduction and the denial of a claim for an increased disability 
rating.  In this regard, the Board notes that the Statement of 
the Case dated in July 2007 addressed both issues and the 
Veteran's VA Form 9, while indicating that he wished to appeal 
the reduction of evaluation, also contained arguments with regard 
to the worsening of his disability.  

The Board further notes that, after the last Supplemental 
Statement of the Case was issued in March 2009, the Veteran 
submitted additional evidence in support of his claim.  When the 
Board receives pertinent evidence that was not initially 
considered by the agency of original jurisdiction (AOJ), the 
evidence must be referred to the AOJ for review unless this 
procedural requirement has been waived. 38 C.F.R. §§ 20.800, 
20.1304(c).  Here, the Board notes that the Veteran did not waive 
initial RO consideration in this case.  However, because this 
matter is being remanded for additional development, the Board 
finds that a separate remand for initial RO consideration is 
unnecessary, as the RO may review this evidence at that time. 

Finally, in September 2010, the Veteran's representative 
asserts that the RO made a clear and unmistakable error in 
its original August 2004 rating decision by not assigning 
an initial 50 percent evaluation for the Veteran's back 
disability.  The Veteran's representative contends that a 
50 percent evaluation for pre-stabilization should have 
been assigned, as the Veteran was discharged from the 
service with unhealed residuals of back surgery.  This 
matter is referred to the RO for initial consideration.


REMAND

A review of the record discloses that additional development is 
necessary prior to further appellate review.  Although further 
delay is regrettable, the Board finds that the record as it 
stands is currently inadequate for the purpose of rendering a 
fully informed decision as to the Veteran's claim.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the Board notes that the Veteran submitted 
additional medical evidence in May 2009 indicating that he 
underwent treatment for his back on May 15, 2009.  Records 
related to this treatment have not been associated with the 
Veteran's claims file.  In addition, the Veteran's claims file 
indicates that the Veteran has been treated for his conditions at 
the Orlando VA Medical Center.  Upon remand, records of the 
Veteran's treatment at this facility dated since July 2007 should 
be obtained and associated with the Veteran's claims file.  
Finally, the Veteran's file contains a July 2007 letter from the 
Associate Director of Student Disability Services at the 
University of Central Florida.  This letter indicates that the 
Veteran was afforded services to accommodate his disabilities 
while at the University.  Upon remand, an attempt should be made 
to ascertain the nature of the services that were rendered to the 
Veteran and obtain documents related to these services.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
identified outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

Upon remand, the Board also finds that the Veteran should be 
afforded an updated VA examination in connection with his 
increased rating claim.  In this regard, the Board notes that the 
Veteran's most recent VA examination in connection with his claim 
is dated in November 2007, over three years ago.  According to 
the provisions of 38 C.F.R. §§ 3.326, 3.327, reexaminations will 
be requested whenever VA determines that there is a need to 
verify the current severity of a disability.  See also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).  A remand is necessary to afford the 
Veteran a VA examination to fully evaluate the severity of the 
disability.

Finally, the Board notes that the Veteran has not been afforded 
proper notice under the Veterans Claims Assistance Act of 2000 
(VCAA).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it must notify 
the claimant of the information and evidence not of record that is 
necessary to substantiate a claim, which information and evidence 
VA will obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159.  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Upon remand, the 
Veteran should be issued a notice letter, pursuant to the VCAA, 
with regard to the issue of entitlement to an evaluation in excess 
of 10 percent from January 1, 1007, and in excess of 20 percent 
from November 7, 2007, for degenerative disc disease, lumbosacral 
spine status post L5-S1 discectomy, to include the propriety of 
the reduction from a 40 percent to 10 percent, effective January 
1, 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall issue to the Veteran a 
notice letter, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), with regard to 
the issue of entitlement to an disability 
rating in excess of 10 percent from January 1, 
2007, and in excess of 20 percent from 
November 7, 2007, for degenerative disc 
disease, lumbosacral spine status post L5-S1 
discectomy, to include the propriety of the 
reduction from 40 percent to 10 percent, 
effective January 1, 2007.

2.  The RO/AMC shall take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already associated 
with the Veteran's claims file, that have 
treated him since service for his back 
condition.  This should include records from 
the Orlando VA Medical Center dated since July 
2007, and should include records of treatment 
for the Veteran's back dated in May 2009.  In 
addition, an attempt should be made to 
ascertain the nature of the disability 
services that were rendered to the Veteran at 
the University of Central Florida and obtain 
documents related to these services.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  The Veteran may submit 
medical records directly to VA.  

3.  After completing any development and/or 
development warranted by a complete review of 
the record, the RO/AMC shall schedule the 
Veteran for an appropriate VA examination to 
determine the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to the Veteran's low back 
disability.  The claims folder should be made 
available and reviewed by the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  The 
examiner should conduct all indicated tests and 
studies, to include range of motion studies 
expressed in degrees and in relation to normal 
range of motion, and should describe any pain, 
weakened movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional degrees 
of limited motion of the Veteran's low back.

In addition, if possible, the examiner should 
state whether the back disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute signs 
and symptoms that require bed rest prescribed 
by a physician or treatment by a physician, 
and if so, the frequency and duration of those 
episodes.

Further, the examiner should also discuss the 
nature and severity of any radiculopathy or 
neuropathy found to be present. The examiner 
must also state whether the Veteran has bowel 
or bladder problems related to his low back 
disability.

The examiner must also discuss the impact of 
the Veteran's low back disability, including 
all manifestations, on his ability to obtain 
and retain gainful employment.

Specific references to the Veteran's claims 
file, including all pertinent medical records, 
and the Veteran's lay assertions should be 
provided, as appropriate.  All findings and 
conclusions should be set forth in a legible 
report.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

The Veteran is hereby placed on notice that, pursuant to 38 
C.F.R. § 3.655, failure to cooperate by attending a requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) ( 2010).
